Title: From George Washington to Edmund Randolph, 12 July 1786
From: Washington, George
To: Randolph, Edmund

 

Dr Sir,
Mount Vernon 12th July 1786.

Your letter of the 7th is this instant come to hand. Elizabeth & Sarah, daughters of Michl Cresap, live I presume in Hampshire, to the Sheriff of which I will direct the summons; tho’ it is at a hazard—having no other knowledge of the matter, than that their mother married one Jacobs of that county. Luther Martin lives in Maryland, and is I believe Attorney General of that State—What is to be done in this case?
I am exceedingly sorry to hear of your indisposition & loss. I hope the change of air & exercise which you are about to take will restore you to perfect health. Be assured I shall have singular pleasure in seeing you at this place as you return from, or go to Annapolis, being with great esteem & regard, Dr Sir &c.

G: Washington

